Citation Nr: 0928103	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  00-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

3.  Entitlement to service connection for residuals of 
hepatitis A vaccination.

4.  Entitlement to an effective date earlier than April 4, 
2001 for the grant of a 100 percent evaluation for asthma.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Parents


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to February 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran requested a hearing at the RO in connection with 
his service connection claims.  A pre-decisional hearing was 
held before a hearing officer at the RO in March 1999. The 
Veteran and his parents testified at that time, and the 
hearing transcript is of record.   

The Veteran's claims for service connection were previously 
before the Board in August 2004 and remanded for additional 
evidentiary development.  The issue of entitlement to service 
connection for a right shoulder disability is now ready for 
final appellate consideration.

The issues of (1) entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder; 
(2) entitlement to service connection for residuals of 
hepatitis A vaccination; and (3) entitlement to an effective 
date earlier than April 4, 2001 for the grant of a 100 
percent evaluation for asthma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.

FINDING OF FACT

A right shoulder disability was not present during service, 
and any current right shoulder disability is not attributable 
to any event, injury or disease during service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a right shoulder disability, diagnosed as 
minimal supraspinatus tendinopathy, are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The Veteran in this case did not receive proper VCAA notice.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's service connection claim for a right shoulder 
disability did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

In May 2001, following the initial unfavorable decision on 
the claim by the AOJ, the Veteran was provided with complete 
notice of what type of information and evidence was needed to 
substantiate his service connection claim for a right 
shoulder disability.  The Veteran also received additional 
notice of the information and evidence needed to substantiate 
this claim in November 2004 and June 2005, and his claim was 
subsequently readjudicated following this notice by way of a 
supplemental statement of the case (SSOC) issued in May 2009.

The Veteran was not, however, provided information regarding 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal 
pursuant to the Court's decision in Dingess.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board 
concludes that the preponderance of the evidence is against 
the Veteran's service connection claim for a right shoulder 
disability, any questions as to an effective date and 
disability rating to be assigned are rendered moot.  
Moreover,  the Board notes the Veteran had accredited 
representation throughout the majority of the appeal process, 
including for the entire period of time covered by this 
appeal since August 2003.  See August 2003 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative; see also Overton,  20 Vet. App. at 438 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service records have been obtained for the 
period up to and including December 2004, and he was afforded 
multiple VA examinations in connection with the current 
claim, most recently in April 2009.  Although pursuant to 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), VA is required to 
make reasonable efforts to assist the Veteran in obtaining 
evidence to substantiate his claim for benefits, the Veteran 
has the ultimate responsibility to adequately identify 
relevant records and authorize the Secretary to obtain them.  
See 38 U.S.C.A. § 5103A; see also Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005) (finding that the Veteran did not 
establish that VA failed in its duty to assist him by not 
obtaining additional medical records and quality-assurance 
reports, where at no time during the pendency of his claim 
did the Veteran ever identify any additional medical records 
or quality-assurance reports or request VA to provide them or 
explain how they might be relevant to his claim).    
    
The Veteran was afforded numerous opportunities during the 
pendency of the claim to provide, or authorize VA to obtain, 
relevant medical records.  The Veteran directed VA to obtain 
records from several sources, including private physicians, 
VA providers, and the Social Security Administration (SSA).  
VA obtained these records, notified the Veteran when the 
requested records were unavailable, and provided copies of 
the records to the Veteran as he requested them.  See VA 
letters dated November 1998, February 1999, May 1999, June 
1999, October 1999, May 2001, June 2001, November 2004, and 
June 2005.  However, neither the Veteran, nor his father, nor 
his accredited representative notified VA that the Veteran 
was treated at a VA medical facility at any time after 
December 2004 or that VA had in its possession additional 
records relevant to his claim that were not already 
associated with the claims file.  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 

Establishing Service Connection

The Veteran in this case contends that he injured his right 
shoulder in service.  In particular the Veteran asserts that 
he injured his right shoulder while running or as a result of 
in-service hepatitis A vaccinations.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

I.  Factual Background and Analysis

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in February 1996 prior to 
entering service.  The clinical evaluation was essentially 
normal, and no shoulder abnormalities were found at that 
time.  The Veteran also provided a medical history in which 
he specifically denied ever having a painful or "trick" 
shoulder or elbow.  A review of the service clinical records 
fails to show any complaints of or diagnosis relating to the 
Veteran's right shoulder.

At his separation examination in October 1997, the Veteran 
provided a medical history of having a painful or "trick" 
shoulder or elbow, and a notation of positive right shoulder 
arthritis was made.  HOwever, no shoulder abnormalities were 
found upon physical examination.  A notation on the 
examination report indicated that the Veteran was 
administratively separated from service as a result of 
continued substance abuse and the subsequent failure to 
satisfactorily complete a drug and alcohol rehabilitation 
program.  In summary, there is no evidence of a diagnosis of 
or treatment for a right shoulder disability in service, nor 
is there evidence of right shoulder arthritis within one year 
after separation from service. 

The first pertinent post-service evidence of record is from 
December 1998.  The Veteran was afforded a VA general medical 
examination (GME) at that time.  No musculoskeletal 
abnormalities, to include a right shoulder disability, were 
found and no such diagnosis was rendered.    

In March 1999, VA administered a Compensation and Pension 
(C&P) joints examination.  The Veteran reported having right 
shoulder pain since 1997.  He denied a history of injury at 
that time, but allegedly experienced pain in the right 
shoulder and pectoral areas at rest and when coughing.  A 
physical examination of the Veteran's right shoulder was 
normal, and x-rays taken at that time revealed no 
abnormalities.  Thus, the examiner concluded, "[b]y physical 
and xray examination, I can detect no objective evidence of 
organic pathology to explain this patient's symptoms."  

In April 1999, the Veteran was seen privately in a 
neurological consultation at which he reported having right 
shoulder pain since 1996 or 1997, occasionally radiating to 
the shoulder blade.  He was unable to recall how the pain 
started; however, the Veteran also stated that he ran into a 
door while in basic training.  Upon physical examination, 
there was tenderness to palpation over the right 
suprascapular area, but no evidence of crepitus, tenderness 
over the acromioclavicular joint, or restricted range of 
motion.  The impression was pain in the right shoulder and 
shoulder blade, rule out internal derangement of the 
shoulder.  It was noted that there was a "remote" 
possibility of right suprascapular nerve entrapment, but such 
a diagnosis would be rendered only after the exclusion of 
primary orthopedic problems.   

The Veteran underwent a physical examination at a VA medical 
facility in June 1999.  The examiner described the results of 
the examination as normal and no right shoulder abnormalities 
were found at that time.

The Veteran presented to a VA medical facility on two 
separate occasions in November and December 1999 with 
subjective complaints of right shoulder pain, the onset of 
which purportedly occurred anywhere from one week to three 
years prior to these episodes of care.  The Veteran denied 
any history of injury, but stated that his right shoulder 
became painful following an in-service hepatitis A 
vaccination.  X-rays of the Veteran's right shoulder showed 
no abnormalities.  The impression was right shoulder pain.

In January 2002, the Veteran reported chronic upper extremity 
pain at the time of a VA physical medicine and rehabilitation 
consultation.  The Veteran reported increased pain with 
weather changes or physical activity.  An examination of the 
Veteran's shoulder showed full range of motion with minimal 
pain.  The impression was chronic pain, probably myofascitis.  

The Veteran sought additional VA care in June 2003 following 
a slip-and-fall accident.  The Veteran stated that he was 
unable to move his shoulder at that time.  X-rays of the 
Veteran's right shoulder were negative for any significant 
abnormalities.  

The Veteran was afforded a VA rheumatology clinic appointment 
in December 2003 following a seizure.  A review of systems 
was positive for right arm weakness and finger grasp, but no 
diagnosis was rendered with regard to the Veteran's claimed 
right shoulder disability.

The Veteran was subsequently awarded Social Security 
Disability benefits in October 2004 as a result severe 
obstructive lung disease, mental illness, degeneration in the 
cervical spine, epilepsy, lesions on the brain, and memory 
loss.  The effective date of the award of these benefits was 
August 2003.  No references to a right shoulder disability 
were contained in the administrative decision granting these 
benefits.

The Veteran was afforded another VA C&P joints examination in 
April 2009.  The Veteran stated that he injured his right 
shoulder while running back to the barracks from the canteen.  
He allegedly struck his right shoulder on an open car door, 
sought care shortly thereafter, but was not put on profile as 
a result of this incident.  At the time of the examination, 
the Veteran also stated that he had "deteriorating 
arthritis" throughout his body, including in his right 
shoulder.  The Veteran reported good functional use of his 
arm, but experienced flare-ups with heavy lifting and changes 
in the weather.  A physical examination of the Veteran's 
right shoulder showed normal alignment with some evidence of 
acromioclavicular joint grinding.  X-rays of the Veteran's 
right shoulder were unremarkable, but magnetic resonance 
imaging (MRI) showed evidence of minimal subacromial 
narrowing, effusion, and tendinopathy of the supraspinatus 
aspect of the rotator cuff.  The impression was minimal 
supraspinatus tendinopathy of the right shoulder.  
 
The examiner also found no prior evidence of a diagnosed 
right shoulder disability in the claims file and as such, 
concluded that he was "unable to relate [the Veteran's] 
present complaints as being the direct and proximate result 
of any incident or occurrence in the service."  The examiner 
based this opinion on an "extensive" review of the 
Veteran's claims file as well as his professional experience 
and specialized training.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The Veteran's service treatment 
records are negative for a diagnosis of or treatment for a 
right shoulder disability in service and there was no 
evidence of arthritis within one year after discharge from 
service.  The Board also notes that there is no evidence of 
record, aside from the Veteran's own statements, to show that 
the Veteran injured his right shoulder running back to the 
barracks from the canteen or as a result of a hepatitis A 
vaccination as he alleged during the pendency of this claim.  
The Board acknowledges, however, that the Veteran's 
separation examination Report of Medical History notes right 
shoulder arthritis; however, there is no x-ray evidence to 
confirm the presence of arthritis in the right shoulder joint 
then or any time thereafter.  

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2003).  In this case, the lapse of many years between service 
and the first diagnosed evidence of a right shoulder 
disability is evidence against the Veteran's claim.  
Furthermore, although the Veteran had diagnosed minimal right 
shoulder tendinopathy during the pendency of this claim, 
there is no competent, probative medical evidence of record 
linking this disability to the Veteran's period of active 
service on any basis. 
 
The Board is aware that the Veteran and his parents have 
submitted numerous statements during the pendency of this 
claim expressing their opinions that his currently diagnosed 
right shoulder disability is related to any number of in-
service incidents, including a possible reaction from a 
hepatitis A vaccination or a physical training accident.  The 
Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran and his parents, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran is capable of 
observing symptoms such as shoulder pain or decreased motion, 
if any, but neither he nor his parents are competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of this condition or its relationship to service, if any.

The Veteran has also submitted numerous articles and 
abstracts intended to show a purported link between the 
hepatitis A vaccination and joint pain.  These articles and 
abstracts were reviewed and associated with the claims file.  
This evidence, however, does not have bearing on the issue on 
appeal.  See 38 C.F.R. § 20.1304(c) (2008).  Specifically, 
these articles are too general in nature to provide, alone, 
the necessary evidence to show that the Veteran's right 
shoulder disability was related to his period of active 
service, and particularly to the in-service hepatitis A 
vaccinations.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, textbook, or article must 
provide more than speculative, generic statements not 
relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Here, the articles in the current case does not 
address the facts of the Veteran's specific case.  Thus, the 
Board concludes that these articles do not establish that the 
Veteran's right shoulder disability was related to his period 
of active service, or specifically to the in-service 
hepatitis A vaccinations.  

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96. 

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran's STRs were 
negative for a diagnosis of or treatment for a right shoulder 
disability.  There was also no evidence of arthritis within 
one year after discharge from service despite the notation at 
the separation examination.  Furthermore, the Veteran 
provided conflicting statements regarding continuity of his 
right shoulder symptoms after service, stating on one 
occasion that he had right shoulder pain since discharge from 
service.  See November 1999 VA treatment note.  On the other 
hand, the Veteran also indicated that his right shoulder pain 
began approximately one week before he sought VA care in 
December 1999.  See December 1999 VA treatment record.  
Nevertheless, there is no competent, probative evidence 
linking the currently diagnosed right shoulder disability to 
service.  Consequently, the Board finds that the evidence 
fails to establish continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of a disability many years after 
service, relating the Veteran's right shoulder disability to 
service on a direct basis would certainly be speculative, 
particularly where, as here, there was also evidence that the 
Veteran had a June 2003 slip-and-fall accident in which he 
claimed to have injured his right shoulder.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2008).  
As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.

In this case, there is competent medical evidence showing a 
diagnosis of minimal supraspinatus tendinopathy of the right 
shoulder, but there is no competent, probative medical 
evidence to link this disability, which occurred many years 
after discharge from service, to the Veteran's period of 
active service.  There is also no evidence of arthritis 
within one year of service.  Thus, the Veteran is not 
entitled to service connection for a right shoulder 
disability, and the claim must be denied.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

ORDER

Service connection for a right shoulder disability is denied.
REMAND

Earlier Effective Date - Asthma

The Veteran was originally granted service connection for 
asthma in an April 1999 rating decision.  The RO evaluated 
the Veteran's disability under 38 C.F.R. § 4.97, Diagnostic 
Code 6602 as 30 percent disabling, effective February 12, 
1998.  Subsequently, in a June 2006 rating decision, an 
increased disability evaluation to 100 percent was granted 
effective April 4, 2001.  

In August 2006, the Veteran submitted a statement to VA in 
which he appeared to express disagreement with the effective 
date assigned for his 100 percent evaluation.  Accordingly, 
the Board construes this statement to be a valid notice of 
disagreement (NOD).  However, the record does not reflect 
that the Veteran has been issued a Statement of the Case.  
Thus, the RO should provide the Veteran a Statement of the 
Case that addresses the issue of entitlement to an effective 
date earlier than April 4, 2001 for the grant of a 100 
percent evaluation for asthma.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Service Connection Claims for an Acquired Psychiatric 
Disorder and Residuals from a Hepatitis A Vaccination

Pursuant to the Board's August 2004 remand order, the RO was 
instructed to schedule the Veteran for VA examinations to 
ascertain the nature and etiology of his acquired psychiatric 
disorder, diagnosed as bipolar disorder, as well as the 
claimed residuals from an in-service hepatitis A vaccination, 
and their relationship to service, if any.  See August 2004 
Board remand order.

A careful review of the evidence of record revealed that the 
Veteran sought and received extensive psychiatric care, both 
from VA and privately, following discharge from service.  
Furthermore, an examination of these records shows that the 
Veteran had a long-standing history of polysubstance abuse 
and erratic behavior, and that he was consistently diagnosed 
as having bipolar disorder, among other psychiatric problems.  
In light of the Court's recent decision in Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has elected 
to rephrase the issue on appeal as one of entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder.  To date, the Board notes that 
there has been no psychiatric, neurological, or infectious 
disease/autoimmune disability or residuals thereof linked by 
competent, probative medical evidence to the Veteran's in-
service hepatitis A vaccinations.

In April 2009, the RO scheduled the Veteran for a VA general 
medical examination and a psychiatric examination.  The 
Veteran failed to report for these examinations, failed to 
provide good cause for missing the scheduled examinations, 
and made no attempt to reschedule the examinations for a 
later date.  Associated with the claims file is a document 
from the Mississippi Department of Corrections which 
indicates that the Veteran was incarcerated, effective August 
15, 2008, for a period of two years as a result of a 
conviction for possession of a controlled substance.  The 
tentative release dated was listed as December 23, 2009.  In 
the May 2009 informal hearing presentation (IHP), the 
representative stated that the Veteran was currently 
incarcerated.

The Court has long held that incarcerated veterans are 
entitled to the same care and consideration given to their 
fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  
Further, the Court has cautioned that "those who adjudicate 
claims of incarcerated veterans [are] to be certain that they 
tailor their assistance to the peculiar circumstances of 
confinement."  Id.    
   
As such, on remand, it should be determined whether the 
Veteran continues to be incarcerated and, if so, his expected 
release date.  If the Veteran is not incarcerated, he should 
be scheduled for the requested VA examinations under the 
normal procedures for scheduling VA examination.  If he is 
incarcerated but is expected to be released within a 
reasonable period of time from the issuance of this remand, 
the VA examinations should be scheduled to coincide with his 
release from incarceration.  If the Veteran is currently 
incarcerated and is not expected to be released within a 
reasonable period of time, efforts should be undertaken to 
afford the Veteran the requested VA examinations either at 
the correctional facility or some other approved facility.  
If the Veteran remains incarcerated and if it is not possible 
to have him examined, the Veteran's claims file should be 
forwarded to the appropriate VA examiners for a record review 
with commentary and opinion as requested below.

The examinations to be provided to the Veteran should 
include, but not be limited to, a psychiatric examination, an 
infectious diseases examination, and a neurological 
examination in order to ascertain the nature and etiology of 
any and all such conditions and to obtain an opinion as to 
their etiological relationship, if any, to any injury or 
disease incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  A statement of the case should be issued 
to the Veteran and his representative 
addressing the issue of entitlement to an 
effective date earlier than April 4, 2001, 
for the grant of a 100 percent evaluation for 
asthma.  The Veteran should be informed that 
he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2004).  If a timely substantive appeal is 
not filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate. 

2.  Contact the appropriate authority to 
determine whether the Veteran remains 
incarcerated and, if so, his expected release 
date.

3.  If the Veteran has been released from his 
incarceration, scheduled him for all 
appropriate VA examinations, including the 
following:

Mental Disorders Examination - The examiner 
should ascertain the nature of any and all 
psychiatric disabilities and proper diagnoses 
thereof, as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The claims folder and a 
copy of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed psychiatric 
disorder(s), to include any disorders 
diagnosed at the time of the examination, as 
well as bipolar disorder, panic disorder, and 
organic affective disorder, among others, are 
at least as likely as not (i.e., 50 percent 
or greater possibility) related to any injury 
or disease incurred during the Veteran's 
military service, and particularly to his in-
service hepatitis A vaccinations.  The 
examiner's attention is also directed to the 
numerous VA treatment records that linked the 
Veteran's psychiatric problems, at least in 
part, to his long history of polysubstance 
abuse.  The examiner must provide a complete 
rationale for any stated opinion.  

Neurology Examination - The claims folder and 
a copy of this remand must be made available 
to the examiner.  The examiner should note in 
the examination report that the claims folder 
and the remand have been reviewed.  

After any appropriate evaluations, studies, 
and testing deemed necessary by the examiner 
have been conducted, and included in the 
examination report, the examiner should set 
forth a diagnosis of any current neurological 
disorder(s) identified upon examination.  The 
examiner is asked to express an opinion as to 
whether any currently diagnosed neurological 
disorder(s) are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to any injury or disease incurred 
during the Veteran's military service, 
particularly to his in-service hepatitis A 
vaccinations.  The examiner must provide a 
complete rationale for any stated opinion.

Infectious diseases or autoimmune disorders 
examination - The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed.  

After any appropriate evaluations, studies, 
and testing deemed necessary by the examiner 
have been conducted, and included in the 
examination report, the examiner should set 
forth a diagnosis of any current neurological 
disorder(s) identified upon examination.  The 
examiner is asked to express an opinion as to 
whether any currently diagnosed neurological 
disorder(s) are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to any injury or disease incurred 
during the Veteran's military service, 
particularly to his in-service hepatitis A 
vaccinations.  The examiner must provide a 
complete rationale for any stated opinion.

4.  If the Veteran remains incarcerated but 
is expected to be released within a 
reasonable period of time after the issuance 
of this remand, the VA examinations requested 
above should be held in abeyance and 
scheduled to coincide with the Veteran's 
release from incarceration.  

5.  If the Veteran remains incarcerated and 
is not expected to be released within a 
reasonable period of time, then efforts 
should be undertaken to provide the Veteran 
all of the VA examinations described above 
either at the correctional facility in which 
he is incarcerated or some other approved 
facility.  If this is not possible, the 
Veteran's claims folder should be forward to 
an appropriate VA examiner to be reviewed and 
for him/her to address all the questions 
posed above based solely upon review of the 
available evidence of record.  The examiner 
must provide a complete rationale for any 
stated opinion.

6.  Thereafter, the Veteran's claims for 
service connection should be readjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
  
The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


